The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 11 October 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities: Page 5, in paragraph [0024], first line therein, note that the reference to “FIG. 3” needs to be rewritten to identify which ones of FIGS. 3A and/or 3B would be intended by the description in this paragraph for clarity and completeness of description. Page 6, in paragraph [0029], second, 4th lines therein, note that the recitation of “be direct” should be rewritten as --be one of direct--, respectively at these instances for an appropriate characterization; second, third, 4th lines therein, note that --through-- should be inserted prior to “TL1” (i.e. second line therein), inserted prior to “TL1 + TL2” (i.e. third line therein), inserted prior to “TL1 + TL2 + TL3” (i.e. in the third & 4th lines therein) and inserted prior to “TL3”, inserted prior to “TL2 + TL3” (i.e. both in the 4th line therein), respectively at these instances for an appropriate characterization. Page 8, in paragraph [0032], 11th, 13th lines therein, note that --each having an impedance of Z=zm and a length of L=lm-- should be inserted after “Line2)” (i.e. 11th line therein) and inserted after “Line11)” (i.e. 13th line therein), respectively at these instances for characterizations consistent with the labeling in FIG. 4. Page 8, in paragraph [0033], 4th line therein, note that --as a function of frequency,-- should be inserted after “(dB(S{3, 1})),” for an appropriate characterization consistent with the labeling in the graph of FIG. 5A; last line therein, it is noted that “respectfully” should be rewritten as --, respectively-- for an appropriate characterization. Page 9, in paragraph [0038], first line therein, note that --shown in FIG. 3C, by-- should be inserted after “As” for an appropriate characterization consistent with the description in this paragraph. Note that the following reference labels and descriptive wording appearing in the indicated drawings still need to be correspondingly described in the specification description for clarity and completeness of description: FIGS. 3B, 3C, 6A, 6B, 6C, 6D, all descriptive wording and parameters labeled therein; FIG. 4 (SUB1, Rs4=r4, Rs3=r3, Rs2=r2, Rs1=r1); FIGS. 5A, 5B, (a frequency parameter (e.g. MHz, GHz, etc.) associated therewith);.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding specification description for contacting to two or more of the N throw contacts simultaneously (i.e. claim 13/FIG. 3C) and a corresponding specification description for contacting none of the N throw contacts (i.e. claim 14/FIG. 3B), respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7; 9-14; 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 14, 15 and in claim 9, lines 19, 20, note that the respective recitation of “the load” is vague in meaning, especially since it is unclear as to which one of the “one or more loads” (i.e. in claim 1) and “a first load” (i.e. in claim 9), as respectively recited earlier in these claim is intended and thus appropriate clarification is needed.
In claim 9, at (iii); note that it is unclear how each of the recitations of “one of the N throw contacts” would relate to each other (i.e. the same one contact, different one contacts, etc.) and thus appropriate clarification is needed.
In claim 11, line 3, note that the recitation of “the second load” still lacks strict antecedent basis in the dependency to claim 9 and thus appropriate clarification is needed.
In claim 15, it is noted that it is unclear whether the recitation of “a load” would be an accurate characterization of the invention. Note that the claim specifically recites “radiating elements”, which appear to correspond to a respective “load” associated with the “1-to-N switch”. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 5, note that --another-- should be inserted prior to “one” for an appropriate characterization.
In claim 9, line 7, 16, note that --a respective-- should be inserted after “to”, respectively at these instances for an appropriate characterization.
In claim 9, line 12 and in claim 15, line 6, note that --a respective-- should be inserted after “between”, respectively at these instances for an appropriate characterization.
In claim 15, line 8, note that --respective-- should be inserted prior to “throw” for an appropriate characterization; line 12, note that --at least one of the 1-to-N-- should be inserted prior to “switch” for consistency in claim terminology.
In claims 17, 18, line 1 in each claim, note that --at least one of the-- should be inserted prior to “1-to-N switch”, respectively at these instances for consistency in claim terminology.
In claims 19, 20, line 1 in each claim, note that the respective recitation of “antenna array” should be rewritten as --at least one column of radiating elements--, at these instances such as to establish a nexus between the “at least two columns of radiating elements”, as recited in these claims and the “at least one column of radiating elements” as recited earlier in claim 15.
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
Regarding the rejections based on prior art, applicants’ have asserted that independent claims 1, 9 & 15 have each been amended to incorporate the allowable subject from claim 8 into these claims, thereby rendering independent claims 1, 9 & 15 (along with claims dependent therefrom) allowable over the prior art of record.
In response, the examiner acknowledges that amended independent claims 1, 9 & 16 do indeed now distinguish over the prior art, by virtue of the allowable subject matter from claim 8 being incorporated into each one of independent claims 1, 9 & 15. According the rejection based on prior art has now been withdrawn.
Regarding the objections to the specification and the claims along with the rejection of claims as being indefinite, applicants’ have asserted that in view of amendments made to the specification and the claims, the noted objections and the noted issues of indefiniteness have now been overcome.
In response, the examiner acknowledges that applicants’ response has adequately addressed a majority of the objections and issues of indefiniteness set forth in the prior Office action. However, the examiner does note that certain objections to the specification and claims, as well as issues of indefiniteness in the claims remain outstanding for reasons as set forth in the above Office action. In particular, regarding the objections to FIGS. 3B, 3C, 6A-6D, the examiner notes that for FIGS. 3B & 3D, the nature of the specific pole arm in those drawings need to be more clearly explained and that for FIGS. 6A-6D, the specific descriptive wording/labeling need to be more clearly explained, especially since many of the wording/labeling are unique to these drawings, such that no prior descriptions of such wording/labeling have been made. Accordingly, applicants’ are required to address these outstanding issues in the next response.
Claims 1-7; 9-14; 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee